TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00747-CV



                                   Felix M. Batchassi, Appellant

                                                    v.

                                        Glenn Page, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-10-010499, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                The clerk’s record and reporter’s record in this case are overdue. Appellant

Felix M. Batchassi filed in the trial court an affidavit of inability to pay or give security for costs in

this action. See Tex. R. App. P. 20.1. The county clerk filed a motion to contest that affidavit. Id.

The trial court sustained that challenge, concluding that Batchassi failed to show sufficient evidence

to support his affidavit. Because Batchassi has not challenged the trial court’s decision sustaining

the challenge to his affidavit of inability to pay, he was required to pay or make arrangements to

pay for the record. He has not done so. By letter dated March 7, 2011, this Court’s clerk notified

Batchassi that the records was overdue, that the trial court clerk had informed this Court’s clerk that

no payment or arrangement to pay for the record had been made, and that failure to pay or make

arrangements to pay for the record could result in this appeal being dismissed. This Court’s clerk

requested that Batchassi pay or make arrangements to pay for the record and submit a status report
by March 17, 2011. No report has been filed with this Court, and we find no indication otherwise

that appellant has paid for or made arrangements to pay for the record.

               We dismiss this appeal for want of prosecution. See Tex. R. App. P. 37.3(b).




                                             Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: May 25, 2011




                                                2